Citation Nr: 0529634	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-23 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left shoulder 
bursitis, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder, 
to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In September 2005, the veteran testified at a Travel Board 
hearing at the RO.  During this hearing, the veteran claimed 
that an increased rating is warranted for his service-
connected hemorrhoids because they have increased in 
severity.  Inasmuch as this issue has not been developed or 
certified for appellate review, it is not for consideration 
at this time.  It is, however, referred to the RO for 
appropriate action.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
stomach disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left shoulder bursitis is manifested by 
limitation of motion due to some pain; there is no swelling, 
redness, or heat.





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
shoulder bursitis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 
5024, 5201 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection has been established for left shoulder 
bursitis, which is now rated as 10 percent disabling.  In 
April 2002, the veteran filed a claim for an increased 
rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practicable on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for probable tendinitis, left shoulder 
(minor) was granted by the RO in July 1993.  A 10 percent 
disability rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 [arm, limitation of motion].  This 
disorder was subsequently recharacterized as a left shoulder 
subdeltoid bursitis (non-dominant) and rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019-5024, for bursitis and 
tenosynovitis, respectively; however, the 10 percent 
schedular evaluation has been confirmed and continued to the 
present.  

Bursitis and tenosynovitis, diseases rated under diagnostic 
codes 5013 through 5024, are rated on limitation of motion of 
the affected part under Diagnostic Code 5003 as degenerative 
arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5019, 5024.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Musculoskeletal disabilities of the shoulder and arm may be 
rated under Diagnostic Codes 5200 through 5203.  Normal 
ranges of upper extremity motion are defined by VA regulation 
as follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.

The veteran's left shoulder may be rated under diagnostic 
code 5201 for limitation of motion of the arm (shoulder).  
The condition is currently rated as 10 percent disabling, a 
20 percent rating contemplates the arm being limited to 
shoulder level or limitation of the minor arm to midway 
between side and shoulder level and a 30 percent rating 
requires limitation of motion of the minor arm to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected left 
shoulder disorder.  Upon VA examination in April 2003 the 
veteran complained of left shoulder pain with flare-ups upon 
use.  Upon range of motion testing, the veteran had left 
shoulder elevation to 100 degrees, internal rotation to 45 
degrees, and external rotation to 70 degrees.  Examination of 
the left shoulder revealed tenderness over the greater 
tuberosity and lesser tuberosity as well as pain when the arm 
was depressed.  The impression was subacromial bursitis with 
probable tendonitis of the left nondominant shoulder.  
Additionally, the examiner noted that this examination was 
carried out with consideration of baseline range of motion 
and limitations thereof, flare-ups and the effects of range 
of motion on limitations, the effect of repeated use of the 
part in question, and functional impairment of the parts.  

VA outpatient treatment records reflect that the veteran 
sought treatment for left shoulder pain in April 2002.  These 
records note that the veteran's left shoulder motion is 
limited due to pain and that he usually responds to steroid 
injections.

During his September 2005 Travel Board hearing, the veteran 
testified that he is no longer able to raise his arm to 
shoulder level.  He stated that, day to day, if he tries to 
use his left arm, the pain increases to the point that he is 
in pain merely due to the weight of this arm.  He further 
reported that he experiences left arm weakness and swelling.  
The veteran estimated that he has approximately two to three 
weeks of bad days per month where his pain is a nine on a 
scale of one to ten.  The remainder of the time, he described 
the pain as a five.  He stated that he tries not to use his 
arm to avoid the pain.  

Upon consideration of the foregoing and inasmuch as the 
veteran has 100 degrees of elevation of the left shoulder, 
which exceeds shoulder height and is over the level of 
disability contemplated by the 20 percent disability level, 
he does not warrant an increased rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The United States Court of Appeals for Veterans Claims 
(Court) interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

In the present case, the April 2003 examination report 
specifically reflects consideration of the criteria described 
in DeLuca and this criteria has been considered in 
determining that the veteran's left shoulder disability 
warrants a 10 percent disability rating.  Thus, the Board 
finds that the RO properly applied the DeLuca criteria in 
this case and that an even higher rating is not warranted 
under such criteria.  It is important for the veteran to 
understand that without consideration of pain, the current 10 
percent evaluation could not be justified. 

In conclusion, the Board finds that the preponderance of the 
competent and probative evidence is against finding that a 
rating in excess of 10 percent is warranted for the veteran's 
left shoulder bursitis.  Thus, the benefit sought on appeal 
must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered, but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Board finds that there has been no 
showing by the veteran that the service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The discussions in the May 2002, 
April 2003, and August 2003 letters, June 2002 rating 
decision, April 2003 statement of the case, and the December 
2003 supplemental statement of the case collectively informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
May 2002, April 2003, and August 2003 letters, the veteran 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board notes that the May 2002 letter 
was sent to the appellant prior to the June 2002 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also notes that the May 2002, April 2003, and 
August 2003 letters notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In addition, the appellant was advised to identify any source 
of evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The veteran was afforded VA 
joints examination.  Moreover, all available service and VA 
medical records have been obtained.  In this regard, it is 
noted that the veteran has stated that he has no additional 
relevant medical evidence to submit.  

Accordingly, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim of 
entitlement to an increased rating for residuals of left 
shoulder bursitis.

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra.


ORDER

A rating in excess of 10 percent for left shoulder tendonitis 
is denied.


REMAND

The Board must remand the claim of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a stomach disorder, to include as secondary to 
service-connected disabilities.

In May 2005, the RO determined that the claim for service 
connection for peptic ulcer disease (also claimed as stomach 
condition) remains denied because the evidence submitted is 
not new and material.  The veteran disagreed with the RO's 
decision in a timely fashion, as evidenced by a June 2005 VA 
Form 9, Statement in Support of Claim.  In addition, during 
his September 2005 Travel Board hearing, the veteran further 
claimed that his stomach disorder is the result of medication 
which he has been prescribed to treat his service connected 
left shoulder bursitis and hemorrhoids.  As no statement of 
the case appears to have been issued, the Board must remand 
the case to the RO for appropriate action so that the veteran 
may have the opportunity to complete an appeal as to this 
issue, if he so desires.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 19.26 (2005); see Manlincon v. West, 12 Vet. 
App. 238 (1999).

In addition, the Board observes that reliance upon a new 
etiological theory, in this case, the contention that a 
stomach disorder is due to or aggravated by the veteran's 
service-connected left shoulder bursitis and hemorrhoids, is 
insufficient to transform a claim that has been previously 
denied into a separate and distinct, or new, claim.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The veteran is 
still required to present new and material evidence in 
support of his claim.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (including 
issuance of a statement of the case) with 
regard to the May 2005 rating decision 
that determined that new and material 
evidence has not been submitted to reopen 
a claim for service connection for a 
stomach disorder.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2005).

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


